t c memo united_states tax_court ronald mcdougle petitioner v commissioner of internal revenue respondent docket no filed date ronald mcdougle pro_se paul voelker for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether for and petitioner is properly subject_to federal_income_tax we hold he is whether for and petitioner is liable for additions to tax under sec_6651 we hold he is whether for and petitioner is liable for additions to tax under sec_6654 we hold he is none of the facts have been stipulated ’ at the time the petition in this case was filed petitioner resided in reno nevada findings_of_fact petitioner did not file federal_income_tax returns for the taxable years and in petitioner received nonemployee compensation from m renken distributing in the amount of dollar_figure and gambling winnings from western village associates in the amount of dollar_figure in petitioner received nonemployee compensation from m renken distributing and gordon kinnaman in the amounts of ‘petitioner refused to sign any documents claiming protection under the fifth_amendment to the u s constitution dollar_figure and dollar_figure respectively and gambling winnings from western village associates in the amount of dollar_figure opinion petitioner does not challenge the facts on which respondent's determinations are based nor the calculation of tax petitioner's argument is merely that he is not properly subject_to tax and is not required to file federal_income_tax returns petitioner submitted documents including six letters signed by purported tax professionals in support of his argument these letters were from sherwood t rodrigues certified_public_accountant ohio sunnyvale california michael l kailing tax accountant honolulu hawaii guy g curtis attorney at law imperial nebraska petitioner introduced two letters from guy g curtis attorney at law william t conklin m a communication language expert denver colorado fred m ortiz tax consultant kailua-kona hawaii petitioner also sent copies of the documents he submitted to the following persons william t conklin - paralegal denver colorado lowell becraft - attorney huntsville alabama guy curtis - attorney imperial nebraska the main theme of the letters and petitioner's argument is that he is not reguired to file a federal_income_tax return because it is a voluntary practice paying taxes is not voluntary see 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir malone v commissioner tcmemo_1998_372 liddane v commissioner tcmemo_1998_259 stonerock v commissioner tcmemo_1986_264 see also 772_f2d_287 7th cir 752_f2d_1301 n 8th cir 696_f2d_79 8th cir the letters also contain additional hackneyed arguments that have been universally rejected by this and other courts see wilcox v commissioner supra see also fujita v commissioner tcmemo_1999_164 we shall not painstakingly address petitioner's assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir no useful purpose would be served by any further explanation suffice to say petitioner is subject_to federal_income_tax during the relevant years and we sustain respondent's deficiency determinations respondent determined an addition_to_tax under sec_6651 for failure_to_file a timely return for and sec_6651 provides for an addition_to_tax for failure_to_file a timely return the addition_to_tax is equal to percent of the amount reguired to be shown as tax on the return with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate a taxpayer may avoid the addition_to_tax by establishing that the failure_to_file a timely return was due to reasonable_cause and not willful neglect see rule a 469_us_241 petitioner asserts that he relied on the advice rendered to him in the letters he submitted to the court as evident from the documents he submitted to the court petitioner had to search nationwide to procure materials in support of his meritless positions while reliance on advice as to whether a return must be filed may constitute reasonable_cause the person giving that advice must be competent to render that advice and the reliance on that advice must be reasonable see united_states v boyle supra pincite see also bowman v commissioner tcmemo_1993_ by the very nature of the advice given petitioner's reliance on that advice was not reasonable see bowman v commissioner supra see also sanders v commissioner tcmemo_1997_452 while petitioner may have honestly believed that she did not have to file tax returns that belief was not reasonable petitioner has not established that his failure_to_file timely returns was due to a reasonable_cause accordingly we sustain respondent's determinations on this issue respondent determined an addition_to_tax under sec_6654 for underpayment of individual estimated_tax petitioner failed to pay estimated_tax during the years in issue and he has offered no evidence to show that he qualifies for one of the exceptions provided in sec_6654 thus respondent's determinations on this issue are sustained the tax_court is authorized under sec_6673 to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure when it appears to the court that the taxpayer's position in the proceeding is frivolous or groundless petitioner's position based on stale and meritless contentions is manifestly frivolous and groundless and his action has resulted in the waste of limited judicial and administrative resources previously on its own motion this court has awarded damages to the united_states under sec_6673 where the taxpayer advanced frivolous and groundless contentions similar to those advanced by petitioner see 82_tc_403 although we do not now impose a penalty under sec_6673 we caution petitioner that if he continues to advance such arguments to this court he will invite such penalties in the future to reflect the foregoing decision will be entered for respondent
